Case 15-31133        Doc 35     Filed 12/13/18     Entered 12/13/18 10:43:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-31133
         Thomas J Shanahan
         Kimberly L Shanahan
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2015.

         2) The plan was confirmed on 11/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,245.00.

         10) Amount of unsecured claims discharged without payment: $38,046.91.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-31133      Doc 35     Filed 12/13/18     Entered 12/13/18 10:43:32                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $21,784.38
        Less amount refunded to debtor                         $184.38

 NET RECEIPTS:                                                                                 $21,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,106.78
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,106.78

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALLSTEEL CREDIT UNION        Secured        11,250.00     11,250.00        11,250.00      11,250.00     852.74
 ALLSTEEL CREDIT UNION        Unsecured             NA       9,227.37         9,227.37      2,160.89        0.00
 ALLSTEEL CREDIT UNION        Unsecured      10,765.00           0.00             0.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          494.00        501.26           501.26        117.39        0.00
 DENNIS A BREBNER & ASSOC     Unsecured          310.00        310.00           310.00          72.60       0.00
 HEIGHTS FINANCE              Unsecured       1,125.00       1,954.81         1,954.81        457.78        0.00
 INEGRATED HOMECARE SERVICES Unsecured        2,700.00            NA               NA            0.00       0.00
 INTEGRATED RESPIRATORY       Unsecured       2,607.00            NA               NA            0.00       0.00
 JB ROBINSON JEWELERS         Unsecured          647.00           NA               NA            0.00       0.00
 PERSON FINANCE               Unsecured          927.00           NA               NA            0.00       0.00
 PERSONAL FINANCE P309        Unsecured          709.00           NA               NA            0.00       0.00
 R&B RECEIVABLE MANA          Unsecured          310.00           NA               NA            0.00       0.00
 ROBERT MUCCI                 Unsecured       2,903.00            NA               NA            0.00       0.00
 TRI CITY RADIOLOGY SC        Unsecured           40.00           NA               NA            0.00       0.00
 ALLIED INTERSTATE            Unsecured       1,400.00            NA               NA            0.00       0.00
 AT&T UVERSE                  Unsecured          150.00           NA               NA            0.00       0.00
 ATG CREDIT                   Unsecured           35.00           NA               NA            0.00       0.00
 ATI PHYSICAL THERAPY         Unsecured           90.00           NA               NA            0.00       0.00
 CADENCE HEALTH               Unsecured           25.00           NA               NA            0.00       0.00
 CASHCALL INC                 Unsecured       1,488.00            NA               NA            0.00       0.00
 CENTRAL DUPAGE HOSPITAL      Unsecured       3,700.00            NA               NA            0.00       0.00
 COMCAST                      Unsecured       1,100.00            NA               NA            0.00       0.00
 VILLAGE OF MONTGOMERY        Unsecured          156.00           NA               NA            0.00       0.00
 WESSEL COURT APARTMENTS      Unsecured       1,000.00            NA               NA            0.00       0.00
 CITY OF CREST HILL           Unsecured          552.00           NA               NA            0.00       0.00
 DIRECT TV                    Unsecured          139.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-31133       Doc 35      Filed 12/13/18    Entered 12/13/18 10:43:32                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal        Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid           Paid
 EAGLE ATLANTIC FINANCIAL SVS   Unsecured      5,500.00            NA           NA             0.00         0.00
 ESCALLATE LLC                  Unsecured         693.00           NA           NA             0.00         0.00
 FARMERS INSURANCE              Unsecured         265.00           NA           NA             0.00         0.00
 UNITED CONSUMER FINANCIAL      Unsecured         715.00        667.99       667.99         156.43          0.00
 US DEPARTMENT OF EDUCATION     Unsecured      3,912.00       4,500.66     4,500.66       1,053.98          0.00
 VERIZON                        Unsecured      1,600.00       1,585.98     1,585.98         371.41          0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                    $0.00
       Mortgage Arrearage                                   $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                         $11,250.00         $11,250.00                  $852.74
       All Other Secured                                    $0.00              $0.00                    $0.00
 TOTAL SECURED:                                        $11,250.00         $11,250.00                  $852.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00                $0.00
        Domestic Support Ongoing                             $0.00                 $0.00                $0.00
        All Other Priority                                   $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $18,748.07           $4,390.48                   $0.00


 Disbursements:

        Expenses of Administration                           $5,106.78
        Disbursements to Creditors                          $16,493.22

 TOTAL DISBURSEMENTS :                                                                       $21,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-31133        Doc 35      Filed 12/13/18     Entered 12/13/18 10:43:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
